DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2-21 are presented for examination.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of the parent U.S. Patent No. 11,184,400 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant independent claims 2, 10, 16 recite similar steps such as: receive a request to share a channel, display invitation to second client, receiving acceptance of invitation, presenting request for approval to an admin, receiving indication of approval, and storing sharing approval indication.  The instant independent claims recites a broader limitation of removing group-based communication resource identifier is to be shared with a second organization that is different than the first organization.




Instant Application
Parent 11,184,400 B2
2. A computer-implemented method comprising:

receiving, by one or more servers of a group-based communication platform and from a first client associated with a first organization and a channel, a request to share the channel with a
second client associated with a second organization, wherein the channel is associated with a channel identifier;




responsive at least in part to the request to share the channel, causing presentation, by the one or more servers of a group-based communication platform, of one or more first user interfaces on a first display of the second client, wherein the one or more first user interfaces include information associated with the channel and an invitation for the second client to be associated
with the channel;

receiving, by the one or more servers of a group-based communication platform and from the second client, an indication of acceptance of the invitation to be associated with the channel;

causing presentation, by the one or more servers of a group-based communication platform, of an authorization interface on a second display of an administrator client, wherein the authorization interface includes a request for approval of the request to share the channel;





receiving, by the one or more servers of a group-based communication platform and from the administrator client, an indication of approval of the request to share the channel; and


storing, by the one or more servers of a group-based communication platform, a sharing approval indication in association with the channel identifier, wherein the sharing approval indication indicates that the channel is shared between the first organization and the second
organization.
11. A computer-implemented method comprising: 

receiving a resource sharing interface request from a first client, wherein the resource sharing interface request is associated with: a sending user identifier, a first organization identifier associated with a first organization, and a group-based communication resource identifier associated with a group-based communication resource that is to be shared with a second organization that is different than the first organization; 

generating a shareable resource based at least in part on the resource sharing interface request, wherein the shareable resource is sent to at least a second client associated with a second organization identifier, the second organization identifier associated with the second organization, to invite the second organization to join the group-based communication resource;


 in response to receiving a confirmation indication from the at least the second client, generating a shared resource candidate request associated with the group-based communication resource; 

transmitting, to at least one admin client, an authorization interface renderable for display by the at least one admin client, wherein the authorization interface is associated with the shared resource candidate request, and wherein the at least one admin client is associated with a respective admin user identifier associated with the shared resource candidate request; and 


in response to receiving an authorization confirmation associated with the shared resource candidate request from the at least one admin client, sending an update to a group-based communication repository, the 

update including a sharing approval indication associated with the group-based communication resource identifier, wherein the sharing approval indication indicates that the group-based communication resource is shared between the first organization and the second organization.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN S CHOU whose telephone number is (571)272-5779. The examiner can normally be reached Monday-Friday 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris L Parry can be reached on (571)272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN S CHOU/Primary Examiner, Art Unit 2451